UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03741) Exact name of registrant as specified in charter:	Putnam New York Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2012 Date of reporting period:	December 1, 2011 — May 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam New York Tax Exempt Income Fund Semiannual report 5 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Investments in a single state carry risks of vulnerability to common economic forces and other factors affecting the state’s tax-exempt investments, which may result in greater losses and volatility. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Interest-rate risk is generally greater for longer-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Since the fund invests in tax-exempt bonds, which, to be treated as tax exempt under the Internal Revenue Code, may be issued only by limited types of issuers for limited types of projects, the fund’s investments may be focused in certain market segments. Consequently, the fund may be more vulnerable to fluctuations in the values of the securities it holds than a fund that invests more broadly. The prices of bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Markets worldwide continue to be buffeted by headwinds out of Europe and evidence of a slowing global economy. The coming election in the United States has added to uncertainty around important economic issues at the federal and state levels. It is prudent to expect this volatility to stay with us as policymakers around the world work out solutions to debt issues and pave the way to sustained economic growth. Long-term investors should also understand that Putnam’s experienced investment team is trained to uncover opportunities in precisely this type of environment, while actively seeking to guard against downside risk. As always, it is wise to rely on the expertise and insights of your financial advisor, someone who can help you maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking a high level of tax-free income for New York investors Municipal bonds can help inves t ors keep more of their investment income while also financing important public projects such as schools, roads, and hospitals. Municipal bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities, and they offer income that is generally exempt from federal, state, and local income tax. Putnam New York Tax Exempt Income Fund seeks to capitalize on investment opportunities in New York by investing in bonds across a range of sectors. The fund also combines bonds of differing credit quality to increase income potential. In addition to investing in high-quality bonds, the fund’s managers allocate a smaller portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. When deciding whether to invest in a bond, the fund’s managers consider the risks involved — including credit risk, interest-rate risk, and the risk that the bond will be prepaid. The managers are backed by the resources of Putnam’s fixed-income organization and by its analysts’ ongoing, rigorous research. Once a bond has been purchased, the managers continue to monitor developments that may affect the bond market, the sector, and the issuer of the bond. The goal of this in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities for investors. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bond’s yield with the “tax-equivalent yield” — the before-tax yield that must be offered by a taxable bond in order to equal the municipal bond’s yield after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bond’s yield divided by “one minus the tax rate.” For example, if a municipal bond’s yield is 5%, then its tax-equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2012. Results for investors subject to lower tax rates would not be as advantageous. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager How would you describe the environment in the municipal bond market during the semiannual period ended May 31, 2012? The past six months marked another solid period for municipal bonds. While this recent period was a volatile one for other asset classes, municipal bonds recorded comparatively steady gains, fueled in part by their attractive yields versus certain taxable bonds, particularly Treasuries. We continued to see a healthy demand from investors as well. In addition, January and February tend to be light issuance months on a seasonal basis, and although the issuance in the first quarter of 2012 was higher than it was one year ago, the new issue rate remains below the longer-term average for this time of year. Positive municipal bond market technicals have been supportive of municipal bond prices so far in 2012. Against this backdrop, tax-exempt bonds posted solid returns and outpaced the broad taxable bond market, as measured by the Barclays U.S. Aggregate Bond Index. Moreover, I am pleased to report that the fund outperformed its benchmark, although it trailed the average return of its Lipper peer group. In 2011, defaults in the municipal bond market rose markedly versus 2010, although they remained low overall. What contributed to that increase? Prior to the fourth quarter of 2011, defaults in the municipal bond market had been This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 15–16. 5 trending lower since 2009, with the majority of defaults that did occur stemming from lower-rated or unrated securities, often in more speculative real-estate-backed sectors of the market. Late in 2011, however, we saw a significant increase in the default rate, driven in part by two high-profile events. The first was the bankruptcy filing of American Airlines. With about $3.2 billion of par-value bonds in the municipal market, that event had a significant effect on default levels. The second was a default by Jefferson County, Alabama, a county whose fiscal struggles had captured headlines for a number of years. The county’s bonds had been trading at distressed levels for some time, and their eventual default in 2011 was well anticipated by the market. Overall, the default rate remained relatively low for all of last year, finishing well below 1%. Looking ahead, we believe defaults will continue to be in line with historical averages. That said, we believe it’s likely that certain cities or counties will continue to capture headlines in 2012, as a number of municipalities work to find their fiscal footing. What effect have recent policy developments had on the tax-exempt bond market? There continues to be a lot of discussion about tax reform. For example, in President Obama’s fiscal 2013 budget proposal, individuals and married couples earning more than $200,000 and $250,000, respectively, would only be able to exclude from federal taxes 28 cents of every dollar of municipal bond income earned. Meanwhile, Republicans in general and presumptive presidential nominee Mitt Romney in particular have been calling for a flatter rate on a broader tax base. Income tax rates are only one factor among many that affect the tax-exempt bond market, including the prevailing interest-rate Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any accrued interest, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. 6 environment, the strength of the equity markets, and the tax picture more broadly. We believe there will be a much broader discussion on tax reform in 2013. However, in our view, there are a number of issues that likely will need to be addressed even before then, and it remains to be seen whether Congress will act on the debt ceiling, the alternative minimum tax, and the Bush-era tax cuts, which are slated to expire at the end of the year. We’re monitoring the situation closely. How did you position the portfolio during the past six months? We sought to benefit from improving fundamentals in the municipal bond market. While we believed that the budget challenges faced by many states were significant, we were confident that conditions would improve as long as the broad economy did not stall. Against this backdrop, we believed that essential service revenue bonds continued to be attractive, while we remained highly selective regarding the fund’s positioning in local general obligation bonds [G.O.s], which are securities issued at the city or county level. We believe that as the federal government looks to reduce transfer payments to the states — and as states, including New York, seek in turn to close their deficits by reducing spending — these types of bonds are at risk for downgrades or other headline-driven price volatility. And unlike state general obligation Credit qualities are shown as a percentage of portfolio market value as of 5/31/12. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 7 bonds, local G.O.s rely more on property tax revenue than on income or sales taxes. With real-estate prices still under pressure in many markets, property taxes have been slower to recover than other tax sources. From a credit perspective, we held an overweight position in A-rated and Ba-rated securities versus the fund’s benchmark. In terms of sectors, relative to the benchmark index, we favored higher education, utility, and health-care bonds, particularly those of larger, higher-quality hospitals and continuing-care retirement communities. Overall, this positioning generally helped the fund’s relative performance during the past six months. What is your outlook for the months ahead? Technical factors in the market have been positive — specifically, higher refunding activity and strong investor demand. That said, we believe that uncertainty remains. We believe that New York and other states will continue to face financial challenges as the economy struggles to find its footing. For the most part, however, we believe that the fiscal conditions of states and municipalities are showing signs of improvement: Tax receipts are beginning to improve, albeit slowly, and we believe defaults will remain relatively low. We remain focused on the economy and Congress’s plans to reduce the deficit. Higher federal income tax rates, a change in the tax status of municipal bonds, and significant cuts in state funding all would have consequences for the municipal bond market, in our view. But for investors with longer time horizons, we believe that our actively managed approach remains a prudent way to diversify holdings and generate tax-exempt income in the municipal bond market. Thank you, Thalia, for bringing us up to date. This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. The effective maturity dates of bonds with call features may change as a result of market conditions. 8 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and Susan A. McCormack, CFA. IN THE NEWS Risk-averse investors around the world are stampeding into government bonds, driving yields to record lows. In the United States, the rate on a 10-year U.S. Treasury note recently dipped to levels not seen since 1945. Several factors have driven the prices of U.S. Treasuries higher and their yields lower, including concerns about a U.S. economic slowdown, Europe’s dire economic situation, and the decelerating economies of China and India. In early June, the 10-year Treasury note yield fell to 1.54%, below the prior low of 1.55%, which was reached just after World War II. Meanwhile, municipal bond yields have also declined, but not as significantly as Treasuries. As a result, municipal bonds potentially offer a greater income opportunity than Treasuries in today’s record-low interest-rate environment. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/12 Class A Class B Class C Class M Class Y (inception dates) (9/2/83) (1/4/93) (7/26/99) (4/10/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 7.00% 6.85% 6.23% 6.23% 6.13% 6.13% 6.60% 6.48% 7.03% 10 years 59.33 52.80 49.60 49.60 46.97 46.97 54.55 49.46 60.84 Annual average 4.77 4.33 4.11 4.11 3.93 3.93 4.45 4.10 4.87 5 years 28.91 23.70 24.75 22.75 23.74 23.74 26.89 22.72 30.08 Annual average 5.21 4.35 4.52 4.18 4.35 4.35 4.88 4.18 5.40 3 years 24.53 19.41 22.04 19.04 21.46 21.46 23.30 19.27 25.19 Annual average 7.59 6.09 6.86 5.98 6.70 6.70 7.23 6.05 7.78 1 year 11.07 6.60 10.39 5.39 10.07 9.07 10.62 7.04 11.33 6 months 6.25 1.97 5.94 0.93 5.73 4.73 6.11 2.62 6.37 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Fund price and distribution information For the six-month period ended 5/31/12 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.170869 $0.143172 $0.136530 $0.158548 $0.180520 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 11/30/11 $8.54 $8.90 $8.52 $8.54 $8.54 $8.83 $8.54 5/31/12 8.90 9.27 8.88 8.89 8.90 9.20 8.90 Before After Net Net Before After Net sales sales asset asset sales sales asset Current yield (end of period) charge charge value value charge charge value Current dividend rate 3 3.70% 3.55% 3.08% 2.92% 3.42% 3.31% 3.91% Taxable equivalent 4(a) 6.24 5.99 5.20 4.93 5.77 5.58 6.60 Taxable equivalent 4(b) 6.52 6.26 5.43 5.15 6.03 5.83 6.89 Current 30-day SEC yield 5 N/A 2.38 1.85 1.71 N/A 2.13 2.69 Taxable equivalent 4(a) N/A 4.02 3.12 2.89 N/A 3.59 4.54 Taxable equivalent 4(b) N/A 4.19 3.26 3.01 N/A 3.75 4.74 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes (a) maximum 40.73% combined federal income tax and New York state 2012 personal income tax or (b) maximum 43.25% combined federal, New York state, and New York City 2012 personal income tax rates. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Comparative index returns For periods ended 5/31/12 Barclays Municipal Lipper New York Municipal Debt Bond Index Funds category average* Annual average (life of fund) 7.51% 6.86% 10 years 69.22 57.00 Annual average 5.40 4.60 5 years 32.99 25.61 Annual average 5.87 4.65 3 years 23.62 24.95 Annual average 7.32 7.67 1 year 10.40 11.05 6 months 5.75 6.66 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/12, there were 99, 98, 83, 76, 67, and 3 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 Class A Class B Class C Class M Class Y (inception dates) (9/2/83) (1/4/93) (7/26/99) (4/10/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.97% 6.82% 6.20% 6.20% 6.11% 6.11% 6.58% 6.46% 7.01% 10 years 57.10 50.76 47.58 47.58 45.10 45.10 52.46 47.61 58.61 Annual average 4.62 4.19 3.97 3.97 3.79 3.79 4.31 3.97 4.72 5 years 29.15 24.05 25.26 23.26 24.14 24.14 27.43 23.22 30.33 Annual average 5.25 4.40 4.61 4.27 4.42 4.42 4.97 4.26 5.44 3 years 25.27 20.26 23.08 20.08 22.37 22.37 24.36 20.25 26.11 Annual average 7.80 6.34 7.17 6.29 6.96 6.96 7.54 6.34 8.04 1 year 10.38 5.95 9.84 4.84 9.52 8.52 10.20 6.63 10.64 6 months 4.27 0.14 4.07 –0.93 4.01 3.01 4.24 0.89 4.40 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 11/30/11 0.75% 1.38% 1.53% 1.03% 0.53% Annualized expense ratio for the six-month period ended 5/31/12 0.75% 1.38% 1.53% 1.03% 0.53% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December1, 2011, to May31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.87 $7.10 $7.87 $5.31 $2.73 Ending value (after expenses) $1,062.50 $1,059.40 $1,057.30 $1,061.10 $1,063.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May31, 2012, use the following calculation method. To find the value of your investment on December1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.79 $6.96 $7.72 $5.20 $2.68 Ending value (after expenses) $1,021.25 $1,018.10 $1,017.35 $1,019.85 $1,022.35 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value 15 relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2012, Putnam employees had approximately $326,000,000 and the Trustees had approximately $77,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 17 The fund’s portfolio 5/31/12 (Unaudited) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current AGM Assured Guaranty Municipal Corporation interest rate at the close of the reporting period AGO Assured Guaranty, Ltd. G.O. Bonds General Obligation Bonds AMBAC AMBAC Indemnity Corporation NATL National Public Finance Guarantee Corp. Cmnwlth. of PR Gtd. Commonwealth of Radian Insd. Radian Group Insured Puerto Rico Guaranteed SGI Syncora Guarantee, Inc. COP Certificates of Participation VRDN Variable Rate Demand Notes, which are FGIC Financial Guaranty Insurance Company floating-rate securities with long-term maturities, FHA Insd. Federal Housing Administration Insured that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.8%)* Rating** Principal amount Value California (0.6%) CA State G.O. Bonds 5 1/4s, 4/1/35 A1 $3,000,000 $3,358,890 5s, 4/1/42 A1 4,000,000 4,298,480 Guam (0.7%) Territory of GU, Rev. Bonds (Section 30), Ser. A, Guam Govt., 5 5/8s, 12/1/29 BBB– 3,850,000 4,127,816 Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 1,000,000 1,095,510 Territory of GU, Dept. of Ed. COP (John F. Kennedy High School), Ser. A, 6 7/8s, 12/1/40 B 500,000 542,600 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 Ba2 2,100,000 2,137,359 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5 1/2s, 10/1/40 BBB 1,300,000 1,341,028 New York (87.9%) Albany, Cap. Resource Corp. Rev. Bonds (St. Peter’s Hosp.), 6 1/4s, 11/15/38 BBB+ 4,110,000 4,896,942 Albany, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Charitable Leadership), Ser. A, 6s, 7/1/19 (In default) † D/P 2,963,976 1,771,005 (Albany College of Pharmacy), Ser. A, 5 5/8s, 12/1/34 BBB– 700,000 718,676 (St. Peters Hosp.), Ser. E, 5 1/2s, 11/15/27 BBB+ 1,000,000 1,106,170 (St. Peter’s Hosp.), Ser. D, 5 3/8s, 11/15/32 BBB+ 4,205,000 4,570,961 (Albany College of Pharmacy), Ser. A, 5 3/8s, 12/1/24 BBB– 1,800,000 1,855,062 (St. Peters Hosp.), Ser. A, 5 1/4s, 11/15/32 BBB+ 2,100,000 2,269,890 (St. Peters Hosp.), Ser. E, 5 1/4s, 11/15/32 BBB+ 1,000,000 1,080,900 (St. Peters Hosp.), Ser. A, 5 1/4s, 11/15/27 BBB+ 3,000,000 3,281,460 (Albany Law School), Ser. A, 5s, 7/1/31 BBB 3,000,000 3,149,040 Brooklyn Arena Local Dev. Corp. Rev. Bonds (Barclays Ctr.), 6 3/8s, 7/15/43 Baa3 2,000,000 2,232,480 18 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principal amount Value New York cont. Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepherd Village), Ser. A, 6 7/8s, 7/1/40 B/P $715,000 $748,920 Canton, Cap. Resource Corp., Student Hsg. Fac. Rev. Bonds (Grasse River — SUNY Canton), Ser. A, AGM, 5s, 5/1/40 Aa3 1,000,000 1,045,770 Chautauqua Cnty., Indl. Dev. Agcy. Rev. Bonds (Dunkirk Pwr.), 5 7/8s, 4/1/42 BB+ 4,000,000 4,407,000 Chemung Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Arnot Ogden Med. Ctr.) 5s, 11/1/34 A– 1,300,000 1,329,354 Ser. A, 5s, 11/1/29 A– 3,250,000 3,327,415 Dutchess Cnty., Local Dev. Corp. Rev. Bonds (Anderson Ctr. Svcs., Inc.), 6s, 10/1/30 BB+ 3,815,000 4,021,353 Erie Cnty., Indl. Dev. Agcy. School Fac. Rev. Bonds (City School Dist. Buffalo), Ser. A, AGM 5 3/4s, 5/1/28 Aa3 5,000,000 5,874,900 5 3/4s, 5/1/25 Aa3 10,330,000 12,193,429 Essex Cnty., Indl. Dev. Agcy. Rev. Bonds (Intl. Paper Co.), Ser. A, 6.15s, 4/1/21 BBB 1,065,000 1,066,448 Geneva, Indl. Dev. Agcy. Rev. Bonds (Hobart & William Smith), Ser. A, 5 3/8s, 2/1/33 A 4,500,000 4,628,250 Hempstead Town, Local Dev. Corp. Rev. Bonds (Molloy College), 5 3/4s, 7/1/39 BBB+ 2,500,000 2,725,325 (Adelphi U.), Ser. B, 5 1/4s, 2/1/39 A 1,500,000 1,616,715 (Adelphi U.), Ser. B, 5s, 2/1/34 A 3,000,000 3,193,470 (Hofstra U.), 5s, 7/1/28 A 650,000 720,415 Hempstead, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Adelphi U.), 5s, 10/1/35 A 1,500,000 1,549,455 Hudson Yards, Infrastructure Corp. Rev. Bonds, Ser. A 5 3/4s, 2/15/47 A2 3,000,000 3,470,400 AMBAC, 5s, 2/15/47 A2 2,500,000 2,602,625 Huntington, Hsg. Auth. Sr. Hsg. Fac. Rev. Bonds (Gurwin Jewish Sr. Residence), Ser. A, 6s, 5/1/29 B+/P 1,250,000 1,250,263 Liberty, Dev. Corp. Rev. Bonds (Goldman Sachs Headquarters), 5 1/2s, 10/1/37 A1 4,010,000 4,699,640 Long Island, Pwr. Auth. NY Elec. Syst. Rev. Bonds Ser. A, 6s, 5/1/33 A3 3,500,000 4,179,315 Ser. A, 5 1/8s, 9/1/29 A3 5,000,000 5,010,700 Ser. C, 5s, 9/1/35 A3 2,380,000 2,519,373 Ser. A, AMBAC, 5s, 9/1/29 A3 7,500,000 7,920,600 AGM, zero %, 6/1/28 Aa3 2,510,000 1,518,023 Madison Cnty., Indl. Dev. Agcy. Rev. Bonds (Colgate U.), Ser. A, 5s, 7/1/23 AA 5,090,000 5,259,904 Metro. Trans. Auth. Rev. Bonds Ser. C, 5s, 11/15/41 A2 6,000,000 6,659,520 Ser. A, 5s, 11/15/37 A2 15,000,000 15,976,200 Ser. D-1, 5s, 11/1/28 A2 2,500,000 2,885,950 Ser. D-1, 5s, 11/1/27 A2 2,500,000 2,917,225 Ser. A, FGIC, NATL, 5s, 11/15/26 A2 5,000,000 5,549,150 Ser. A, 5s, 11/15/22 A2 6,000,000 6,712,920 19 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principal amount Value New York cont. Metro. Trans. Auth. Dedicated Tax Rev. Bonds Ser. A, 5 1/2s, 11/15/39 AA $9,000,000 $9,975,510 Ser. A, AGM, 5 1/4s, 11/15/24 AA 3,000,000 3,065,490 Ser. B, NATL, 5s, 11/15/25 AA 2,600,000 2,906,592 Ser. B, NATL, 5s, 11/15/24 AA 3,000,000 3,370,020 Metro. Trans. Auth. Svc. Contract Rev. Bonds (Trans. Fac.), Ser. O 5 3/4s, 7/1/13 (Escrowed to maturity) AA+ 2,325,000 2,355,527 5 1/2s, 7/1/17 (Escrowed to maturity) AA+ 24,345,000 29,122,463 Monroe Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Highland Hosp. Rochester), 5s, 8/1/25 A2 495,000 514,874 Nassau Cnty., G.O. Bonds, Ser. A, FGIC, NATL, 6s, 7/1/13 A1 1,000,000 1,056,180 Nassau Cnty., Indl. Dev. Agcy. Rev. Bonds (Inst. of Tech.), Ser. A, 4 3/4s, 3/1/26 BBB+ 1,710,000 1,821,492 Nassau Cnty., Tobacco Settlement Corp. Rev. Bonds, Ser. A-2, 5 1/4s, 6/1/26 B– 6,640,000 6,090,474 Niagara Area Dev. Corp. Rev. Bonds (Niagara U.), Ser. A 5s, 5/1/42 BBB+ 1,000,000 1,067,590 5s, 5/1/35 BBB+ 500,000 538,000 5s, 5/1/30 BBB+ 1,000,000 1,088,770 Niagara Cnty., Indl. Dev. Agcy. Mandatory Put Bonds (7/9/12), Ser. D, 5.55s, 11/15/24 Baa2 3,000,000 3,030,090 Niagara Falls, City School Dist. COP (High School Fac.), AGM 5s, 6/15/28 Aa3 1,490,000 1,562,846 5s, 6/15/23 Aa3 3,965,000 4,189,300 NY City, G.O. Bonds Ser. F, 5s, 8/1/31 Aa2 9,000,000 10,457,910 Ser. C, AGM, 5s, 1/1/23 Aa2 10,000,000 11,403,100 Ser. N, 5s, 8/1/20 Aa2 1,000,000 1,123,270 Ser. M, 5s, 4/1/20 Aa2 6,775,000 7,523,163 Ser. I-1, 5s, 4/1/19 Aa2 1,215,000 1,393,836 NY City, Rev. Bonds, Ser. I, 5s, 8/1/31 Aa2 1,335,000 1,560,829 NY City, City Muni. Fin. Auth. Rev. Bonds (Wtr. & Swr. Syst.), Ser. A, 4 3/4s, 6/15/30 AAA 5,815,000 6,478,957 NY City, City Transitional Fin. Auth. Rev. Bonds (Bldg. Aid Fiscal 2008), Ser. S-1, 5s, 1/15/29 Aa3 5,000,000 5,592,150 Ser. E, 5s, 2/1/28 Aaa 8,885,000 9,121,874 (Bldg. Aid Fiscal 2008), Ser. S-1, 5s, 1/15/25 Aa3 3,000,000 3,398,700 NY City, City Transitional Fin. Auth. VRDN (NYC Recovery), Ser. 3, 0.18s, 11/1/22 VMIG1 1,305,000 1,305,000 (NYC Recovery), Ser. 3, 0.19s, 11/1/22 VMIG1 4,245,000 4,245,000 (New York City Recovery), Ser. 1-1C, 0.19s, 11/1/22 VMIG1 6,000,000 6,000,000 (NYC Recovery), Ser. 3, 0.17s, 11/1/22 VMIG1 7,520,000 7,520,000 NY City, Cultural Resource Rev. Bonds (Museum of Modern Art), Ser. 1A, 5s, 4/1/31 Aa2 3,500,000 3,900,260 20 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principal amount Value New York cont. NY City, Cultural Resource VRDN (Alvin Ailey Dance Foundation), 0.21s, 7/1/33 VMIG1 $1,000,000 $1,000,000 NY City, Hsg. Dev. Corp. Rev. Bonds (Multi-Fam. Hsg.), Ser. A-1-A, 5.45s, 11/1/46 Aa2 2,670,000 2,730,662 (Multi-Fam. Hsg.), Ser. H-2-A, 5.35s, 5/1/41 Aa2 1,200,000 1,228,020 (Multi-Fam. Hsg.), Ser. H-2-A, 5.2s, 11/1/35 Aa2 1,675,000 1,714,296 Ser. H-2-A, 4.4s, 5/1/31 Aa2 4,000,000 4,136,960 NY City, Indl. Dev. Agcy. Rev. Bonds (Visy Paper, Inc.), 7.95s, 1/1/28 B–/P 2,600,000 2,612,090 (Yankee Stadium — Pilot), AGO, 7s, 3/1/49 Aa3 1,000,000 1,178,180 (Brooklyn Navy Yard Cogen. Partners), 6.2s, 10/1/22 B1 2,000,000 1,869,620 (Brooklyn Navy Yard Cogen. Partners), 5.65s, 10/1/28 B1 2,190,000 1,870,632 (Queens Baseball Stadium — Pilot), AMBAC, 5s, 1/1/24 Ba1 3,500,000 3,616,760 NY City, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (United Jewish Appeal), Ser. A, 5 1/4s, 7/1/23 Aa1 2,545,000 2,720,096 (St. Francis College), 5s, 10/1/34 A– 1,000,000 1,025,260 (Horace Mann School), NATL, 5s, 7/1/28 Baa2 7,000,000 7,005,950 NY City, Indl. Dev. Agcy. Civic Fac. VRDN (CASA), 0.19s, 3/1/20 A-1 1,155,000 1,155,000 (American Civil Liberties Impt.), 0.19s, 6/1/35 VMIG1 2,925,000 2,925,000 NY City, Indl. Dev. Agcy. Special Arpt. Fac. Rev. Bonds (Airis JFK I LLC), Ser. A, 6s, 7/1/27 BBB– 8,190,000 8,189,591 (Airis JFK I, LLC), Ser. A, 5 1/2s, 7/1/28 BBB– 3,700,000 3,521,697 NY City, Indl. Dev. Agcy. Special Fac. FRN (Terminal One Group Assn.), 5 1/2s, 1/1/17 A3 4,500,000 4,914,990 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (British Airways PLC), 5 1/4s, 12/1/32 BB– 2,050,000 1,885,898 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds Ser. EE, 5 1/4s, 6/15/40 AA+ 10,000,000 11,274,300 (Second Generation Resolution), Ser. GG-1, 5 1/4s, 6/15/32 AA+ 6,000,000 6,907,080 Ser. GG, 5s, 6/15/43 AA+ 9,760,000 10,860,830 Ser. D, 5s, 6/15/37 AAA 6,000,000 6,594,960 Ser. AA, 5s, 6/15/34 AA+ 5,000,000 5,726,100 NY City, Transitional Fin. Auth. Rev. Bonds Ser. E-1, 5s, 2/1/42 AAA 7,500,000 8,460,600 (Future Tax), Ser. D-1, 5s, 11/1/32 AAA 5,000,000 5,787,450 Ser. E-1, 5s, 2/1/26 AAA 2,000,000 2,411,260 NY City, Transitional Fin. Auth. Bldg. Aid Rev. Bonds Ser. S-1, FGIC, NATL, 5s, 7/15/31 Aa3 10,500,000 11,492,460 Ser. S-5, 5s, 1/15/30 Aa3 3,375,000 3,835,451 NY City, Trust for Cultural Resources Rev. Bonds (Whitney Museum of American Art), 5s, 7/1/31 A 2,000,000 2,197,160 NY Cntys., Tobacco Trust II Rev. Bonds (Tobacco Settlement), 5 3/4s, 6/1/43 Baa2 7,000,000 5,725,650 21 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principal amount Value New York cont. NY Cntys., Tobacco Trust III Rev. Bonds (Tobacco Settlement), 6s, 6/1/43 A3 $1,300,000 $1,303,562 NY Cntys., Tobacco Trust IV Rev. Bonds, Ser. A, 5s, 6/1/38 BB 7,250,000 5,690,380 NY Liberty Dev. Corp. Rev. Bonds (Bank of America Tower), Ser. CL1, 5 5/8s, 1/15/46 AA 2,000,000 2,256,100 NY State Rev. Bonds (Homeowner Mtge.), Ser. 156, 5.2s, 10/1/28 Aa1 2,490,000 2,648,165 NY State Dorm. Auth. Rev. Bonds (NYU Hosp. Ctr.), Ser. A, 6s, 7/1/40 A3 1,500,000 1,732,020 (State U. Edl. Fac.), Ser. A, AGM, 5 7/8s, 5/15/17 Aa3 8,950,000 10,546,770 (Brooklyn Law School), 5 3/4s, 7/1/33 Baa1 1,000,000 1,112,700 (Winthrop Nassau U.), 5 3/4s, 7/1/28 Baa1 3,250,000 3,314,155 (Schools PG — Issue 2), Ser. E, AMBAC, 5 3/4s, 7/1/19 A/P 1,220,000 1,224,880 (City U.), Ser. A, 5 3/4s, 7/1/18 Aa3 10,000,000 11,810,600 (City U.), Ser. A, 5 5/8s, 7/1/16 Aa3 10,000,000 11,335,400 (Skidmore College), Ser. A, 5 1/2s, 7/1/41 A1 3,000,000 3,395,550 (NYU), Ser. 1, AMBAC, 5 1/2s, 7/1/40 Aa3 8,500,000 11,092,500 (North Shore Long Island Jewish Group), Ser. A, 5 1/2s, 5/1/37 A3 11,500,000 12,997,530 (Fordham U.), Ser. A, 5 1/2s, 7/1/36 A2 1,800,000 2,040,300 (North Shore Long Island Jewish Group), Ser. E, 5 1/2s, 5/1/33 A3 2,000,000 2,263,080 (Winthrop-U. Hosp. Assn.), Ser. A, 5 1/2s, 7/1/32 Baa1 1,600,000 1,623,712 (NYU), Ser. 1, AMBAC, 5 1/2s, 7/1/31 Aa3 3,500,000 4,509,575 (Winthrop Nassau U.), 5 1/2s, 7/1/23 Baa1 2,750,000 2,802,635 (St. Joseph College), 5 1/4s, 7/1/35 Baa1 2,000,000 2,178,160 (Manhattan Marymount), 5 1/4s, 7/1/29 Baa2 2,000,000 2,131,060 (Rochester Inst. of Tech.), Ser. A, AMBAC, 5 1/4s, 7/1/19 A1 4,300,000 5,139,016 (Highland Hosp. Rochester), 5.2s, 7/1/32 A2 1,000,000 1,067,130 (Mount Sinai School of Medicine), 5 1/8s, 7/1/39 A3 15,000,000 16,164,150 (Siena College), 5 1/8s, 7/1/39 A3 6,000,000 6,461,820 (School Dist. Fin. Program), Ser. C, AGO, 5 1/8s, 10/1/36 Aa3 3,380,000 3,695,354 (St. Francis College), 5s, 10/1/40 A– 3,000,000 3,154,020 (Yeshiva U.), 5s, 9/1/38 AA– 2,500,000 2,673,475 (Mental Hlth.), Ser. E, NATL, 5s, 2/15/35 Aa3 2,510,000 2,632,262 (L I Jewish), Ser. A, 5s, 11/1/34 A3 1,800,000 1,912,320 (Memorial Sloan-Kettering Ctr.), Ser. 1, 5s, 7/1/34 (Prerefunded 7/1/13) Aa2 5,000,000 5,253,600 (Rochester U.), Ser. A, 5s, 7/1/34 Aa3 6,000,000 6,185,520 (St. Francis College), 5s, 10/1/32 A– 2,360,000 2,602,797 (School Dist. Fin. Program), Ser. C, AGO, 5s, 10/1/31 Aa3 2,000,000 2,198,980 (Yeshiva U.), AMBAC, 5s, 7/1/30 A2 190,000 190,310 (Mental Hlth. Svcs. Fac. Impt.), Ser. B, AMBAC, 5s, 2/15/30 AA– 9,665,000 10,243,740 (Montefiore Hosp.), FGIC, FHA Insd., NATL, 5s, 8/1/29 BBB 9,510,000 9,939,662 22 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principal amount Value New York cont. NY State Dorm. Auth. Rev. Bonds (NYU), Ser. A, FGIC, NATL, 5s, 7/1/29 Aa3 $6,705,000 $7,046,888 (Yeshiva U.), AMBAC, 5s, 7/1/26 A2 170,000 170,440 Ser. A, NATL, 5s, 10/1/25 Aa3 750,000 815,745 (Columbia U.), Ser. B, 5s, 7/1/24 Aaa 2,000,000 2,007,040 (Columbia U.), Ser. B, 5s, 7/1/23 Aaa 2,000,000 2,007,040 (Columbia U.), Ser. B, 5s, 7/1/22 Aaa 3,000,000 3,010,560 (Cornell U.), Ser. A, 5s, 7/1/22 Aa1 6,395,000 7,240,739 (NYU Hosp. Ctr.), Ser. A, 5s, 7/1/20 A3 4,000,000 4,410,920 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 11,000,000 11,842,160 (NYU Hosp. Ctr.), Ser. B, 5 1/4s, 7/1/24 A3 3,725,000 4,125,773 (Teachers College), 5s, 7/1/42 A1 6,475,000 7,188,739 (Memorial Sloan-Kettering Cancer Ctr.), 5s, 7/1/41 Aa2 2,000,000 2,233,560 (Memorial Sloan-Kettering Cancer Ctr.), 5s, 7/1/36 Aa2 1,125,000 1,256,378 (Memorial Sloan-Kettering Ctr.), Ser. A1, 5s, 7/1/36 Aa2 5,690,000 6,195,329 (Teachers College), 5s, 7/1/34 A1 2,750,000 3,112,505 (Memorial Sloan-Kettering Cancer Ctr.), 5s, 7/1/32 Aa2 1,500,000 1,721,070 (NYU), Ser. A, AMBAC, 5s, 7/1/32 Aa3 3,000,000 3,308,520 (U. of Rochester), Ser. A-1, 5s, 7/1/32 Aa3 8,000,000 8,621,920 (Teachers College), Ser. A, 5s, 7/1/31 A1 1,750,000 2,011,223 (The New School), 5s, 7/1/31 A3 5,000,000 5,496,950 (NYU), Ser. B, 5s, 7/1/29 Aa3 6,530,000 7,227,012 (U. of Rochester), Ser. A-1, 5s, 7/1/27 Aa3 1,900,000 2,068,815 (Columbia U.), Ser. C, 5s, 7/1/26 Aaa 6,980,000 8,139,099 (NYU Hosp. Ctr.), Ser. A, 5s, 7/1/26 A3 1,000,000 1,081,690 (Teachers College), Ser. A, 5s, 7/1/26 A1 1,000,000 1,174,630 (St. Johns U.), Ser. A, NATL, 5s, 7/1/23 A3 3,935,000 4,412,788 (NYU Hosp. Ctr.), Ser. A, 5s, 7/1/22 A3 1,000,000 1,113,340 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 5,000,000 5,918,150 Ser. A, 5s, 3/15/28 AAA 10,000,000 11,795,200 Ser. A, 5s, 3/15/28 AAA 3,325,000 3,839,145 NY State Dorm. Auth. State Supported Debt Rev. Bonds (2007-2 Mental), Ser. D, AGM, 5 1/4s, 8/15/30 Aa3 520,000 521,264 (City U.), Ser. B, 5s, 7/1/26 AA– 5,000,000 5,557,100 (State U. Dorm Fac.), Ser. E, 5s, 7/1/23 Aa2 3,000,000 3,420,060 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A3 12,400,000 12,428,644 NY State Env. Fac. Corp. Rev. Bonds (Clean Wtr. and Drinking), Ser. A, 5s, 6/15/34 Aaa 10,000,000 11,504,700 (State Clean Wtr. & Drinking Revolving Fund), Ser. A, 5s, 6/15/29 Aaa 2,500,000 2,922,350 Ser. A, 5s, 6/15/28 Aaa 3,095,000 3,780,573 (State Clean Wtr. & Drinking Revolving Fund), Ser. C, 5s, 10/15/26 Aaa 5,000,000 5,749,700 (United Wtr. New Rochelle), Ser. A, 4 7/8s, 9/1/40 A– 5,000,000 5,179,800 23 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principal amount Value New York cont. NY State Env. Fac. Corp. Poll. Control Rev. Bonds (State Wtr. Revolving Fund), Ser. A, 7 1/2s, 6/15/12 Aaa $10,000 $10,020 NY State Env. Fac. Corp. State Clean Wtr. & Drinking Rev. Bonds Ser. C, 5s, 10/15/35 Aaa 5,000,000 5,465,650 (NYC Muni. Wtr. Fin.), 5s, 6/15/29 Aaa 13,590,000 14,593,078 NY State Hsg. Fin. Agcy. Rev. Bonds (Affordable Hsg.) Ser. A, 5s, 11/1/42 Aa2 4,660,000 4,838,804 Ser. B, 4.85s, 11/1/41 Aa2 2,600,000 2,770,872 NY State Liberty Dev. Corp. Rev. Bonds (7 World Trade Ctr.), Class 3, 5s, 3/15/44 Baa2 1,000,000 1,059,430 (7 World Trade Ctr.), Ser. 2, 5s, 9/15/43 A2 4,000,000 4,354,640 (1 WTC Port Auth. Construction), 5s, 12/15/41 Aa2 10,000,000 11,103,600 (4 World Trade Ctr.), 5s, 11/15/31 A+ 2,500,000 2,763,300 NY State Pwr. Auth. Rev. Bonds, Ser. A, 5s, 11/15/38 Aa2 2,000,000 2,284,400 NY State Thruway Auth. Rev. Bonds Ser. F, AMBAC, 5s, 1/1/30 A1 11,740,000 12,732,500 (Second Generation Hwy. & Bridge Trust Fund), Ser. B, 5s, 4/1/28 AA 3,000,000 3,381,720 Ser. H, FGIC, NATL, 5s, 1/1/28 A1 1,235,000 1,381,693 (Second Generation Hwy. & Bridge Trust Fund), Ser. B, 5s, 4/1/27 AA 4,000,000 4,528,800 (Second Generation Hwy. & Bridge Trust Fund), Ser. A, 5s, 4/1/25 AA 4,000,000 4,441,880 (Gen. Hwy. & Bridge Trust Fund), Ser. A, NATL, 5s, 4/1/22 Aa2 2,000,000 2,139,560 NY State Urban Dev. Corp. Rev. Bonds Ser. D, 5 5/8s, 1/1/28 AA– 9,500,000 10,952,740 (Clarkson Ctr.), 5 1/2s, 1/1/20 Aa3 1,685,000 2,022,034 (Clarkson Ctr.), 5 1/2s, 1/1/15 Aa3 2,110,000 2,215,753 (Syracuse U.), 5 1/2s, 1/1/15 Aa3 1,265,000 1,331,666 Ser. B-1, 5s, 3/15/36 AAA 9,000,000 10,090,260 Ser. A-1, FGIC, NATL, 5s, 3/15/29 AAA 6,565,000 6,878,873 Ser. A-1, 5s, 12/15/28 AAA 5,000,000 5,883,500 Ser. B, 5s, 1/1/27 AA– 7,000,000 7,726,740 Oneida Cnty., Indl. Dev. Agcy. Rev. Bonds (St. Elizabeth Med.), Ser. A, 5 7/8s, 12/1/29 BB+/P 1,000,000 1,000,350 Onodaga Cnty., Trust For Cultural Resources Rev. Bonds (Syracuse U.), 5s, 12/1/36 Aa3 2,000,000 2,262,880 Onondaga Civic Dev. Corp. Rev. Bonds (Le Moyne College), 5 3/8s, 7/1/40 Baa2 3,900,000 4,186,026 Orange Cnty., Indl. Dev. Agcy. Rev. Bonds (Arden Hill Care Ctr. Newburgh), Ser. C 7s, 8/1/31 B/P 3,200,000 3,041,408 7s, 8/1/21 B/P 2,300,000 2,293,560 Port Auth. NY & NJ Rev. Bonds Ser. 124, 5s, 8/1/31 Aa2 1,000,000 1,001,650 FGIC, NATL, 4 3/4s, 10/15/28 Aa2 7,000,000 7,423,080 24 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principal amount Value New York cont. Port Auth. NY & NJ Special Oblig. Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6 3/4s, 10/1/19 BB+/P $3,100,000 $3,090,762 (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 3,500,000 3,978,065 Port Auth. of NY & NJ Rev. Bonds, 5s, 7/15/30 Aa2 3,000,000 3,558,240 Rensselaer, City School Dist. COP, SGI 5s, 6/1/21 A–/P 2,010,000 2,058,843 5s, 6/1/20 A–/P 1,150,000 1,183,891 5s, 6/1/19 A–/P 1,345,000 1,398,652 5s, 6/1/18 A–/P 1,180,000 1,236,841 Sales Tax Asset Receivable Corp. Rev. Bonds, Ser. A, NATL 5s, 10/15/26 AAA 7,000,000 7,632,730 5s, 10/15/25 AAA 16,425,000 17,913,762 Saratoga Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Saratoga Hosp.), Ser. B, 5 1/4s, 12/1/32 BBB+ 1,500,000 1,587,795 (The Saratoga Hosp.), Ser. A, Radian Insd., 5 1/8s, 12/1/33 BBB+ 3,090,000 3,135,269 (Saratoga Hosp.), Ser. B, 5 1/8s, 12/1/27 BBB+ 1,000,000 1,073,790 Schenectady Cnty., Cap. Resource Corp. Rev. Bonds (Union College), 5s, 7/1/32 A1 3,430,000 3,922,994 Seneca Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (NY Chiropractic College), 5s, 10/1/27 BBB 1,995,000 2,110,251 Seneca Cnty., Indl. Dev. Agcy. Solid Waste Disp. Mandatory Put Bonds (10/1/13) (IESI Corp.), 6 5/8s, 10/1/35 BB– 2,000,000 2,021,160 St. Lawrence Cnty., Indl. Agcy. Rev. Bonds (Clarkson U.), Ser. A, 5 1/4s, 9/1/33 A3 1,050,000 1,183,844 St. Lawrence Cnty., Indl. Dev. Agcy. Rev. Bonds (Clarkson U.), Ser. A, 5s, 9/1/41 A3 1,750,000 1,894,305 Suffolk Cnty., Econ. Dev. Corp. Rev. Bonds (Peconic Landing Southold), 6s, 12/1/40 BBB-/F 1,225,000 1,345,295 Suffolk Cnty., Indl. Dev. Agcy. Rev. Bonds (Nissequogue Cogen. Partners Fac.), 5 1/2s, 1/1/23 BB+/P 2,000,000 2,000,280 Suffolk Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Southampton Hosp. Assn.), Ser. B, 7 5/8s, 1/1/30 B-/P 440,000 440,475 (Southampton Hosp. Assn.), Ser. A, 7 1/4s, 1/1/30 B-/P 2,050,000 2,051,681 (Inst. of Tech.), 5s, 3/1/26 BBB+ 3,300,000 3,404,511 Suffolk Cnty., Indl. Dev. Agcy. Cont. Care Retirement Rev. Bonds (Jefferson’s Ferry) 5s, 11/1/15 BBB– 975,000 1,068,785 4 5/8s, 11/1/16 BBB– 1,000,000 1,093,790 Syracuse, Indl. Dev. Agcy. Rev. Bonds (1st Mtge. — Jewish Home), Ser. A 7 3/8s, 3/1/31 B+/P 2,800,000 2,734,396 7 3/8s, 3/1/21 B+/P 745,000 746,274 25 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principal amount Value New York cont. Syracuse, Indl. Dev. Agcy. Civic Fac. VRDN (Syracuse U.) Ser. A-2, 0.19s, 12/1/37 VMIG1 $8,060,000 $8,060,000 Ser. A-1, 0.19s, 7/1/37 VMIG1 6,540,000 6,540,000 Tobacco Settlement Rev. Bonds, Ser. 1, 5s, 6/1/34 B 3,500,000 2,662,590 Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-1, 5 1/2s, 6/1/18 Aa3 70,000 70,267 Tompkins Cnty., Dev. Corp. Rev. Bonds (Ithaca College), AGM, 5 3/8s, 7/1/41 Aa3 1,000,000 1,113,510 Triborough, Bridge & Tunnel Auth. Rev. Bonds Ser. C, 5s, 11/15/29 Aa3 5,000,000 5,720,500 AMBAC, 5s, 11/15/28 A1 13,000,000 13,714,870 Ser. A, 5s, 11/15/23 Aa3 1,000,000 1,133,340 Troy, Cap. Res. Corp. Rev. Bonds (Rensselaer Polytechnic), Ser. A, 5 1/8s, 9/1/40 A3 7,500,000 8,136,150 Westchester Cnty., Hlth. Care Corp. Rev. Bonds, Ser. C-2, 6 1/8s, 11/1/37 A3 3,385,000 3,909,743 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Guiding Eyes for the Blind), 5 3/8s, 8/1/24 BBB+ 965,000 1,007,354 Westchester, Tobacco Asset Securitization Corp. Rev. Bonds, 5 1/8s, 6/1/38 BBB 5,060,000 4,270,438 Yonkers, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (St. John’s Riverside Hosp.), Ser. A, 7 1/8s, 7/1/31 B 2,000,000 2,000,260 (Sarah Lawrence College), Ser. A, 6s, 6/1/41 BBB 2,500,000 2,805,450 Puerto Rico (8.1%) Children’s Trust Fund Tobacco Settlement Rev. Bonds, 5 1/2s, 5/15/39 Baa3 3,750,000 3,749,888 Cmnwlth. of PR, G.O. Bonds Ser. C, 6 1/2s, 7/1/40 Baa1 4,750,000 5,470,148 Ser. A, 5 1/4s, 7/1/34 Baa1 1,000,000 1,041,460 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa2 13,500,000 14,365,890 6s, 7/1/38 Baa2 3,750,000 4,008,863 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds Ser. XX, 5 1/4s, 7/1/40 Baa1 3,000,000 3,107,640 Ser. A, 5s, 7/1/42 Baa1 5,000,000 5,067,000 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. AA, NATL, 5 1/2s, 7/1/20 (Escrowed to maturity) A3 635,000 832,491 Ser. AA, NATL, 5 1/2s, 7/1/20 A3 365,000 410,205 Ser. AA, NATL, 5 1/2s, 7/1/19 (Escrowed to maturity) A3 2,460,000 3,182,871 Ser. AA, NATL, 5 1/2s, 7/1/19 A3 540,000 615,103 Ser. AA-2, 5.3s, 7/1/35 A3 1,750,000 1,820,980 Ser. AA, 5s, 7/1/35 BBB+ 2,105,000 2,122,619 26 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principal amount Value Puerto Rico cont. Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Ba1 $6,250,000 $6,252,188 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Tax Bonds, Ser. C, AMBAC, 5 1/2s, 7/1/25 Baa1 2,225,000 2,473,288 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Tax Rev. Bonds, Ser. C, AMBAC, 5 1/2s, 7/1/23 Baa1 3,000,000 3,362,190 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. M, Cmnwlth. of PR Gtd., 6 1/4s, 7/1/23 Baa1 3,425,000 3,998,448 (Govt. Fac.), Ser. P, Cmnwlth. of PR Gtd., 6 1/8s, 7/1/23 Baa1 6,500,000 7,591,610 Ser. Q, Cmnwlth. of PR Gtd., 5 5/8s, 7/1/39 Baa1 3,000,000 3,185,610 (Govt. Fac.), Ser. N, Cmnwlth. of PR Gtd., 5 1/2s, 7/1/20 Baa1 2,250,000 2,450,880 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 6s, 8/1/42 A1 8,000,000 9,045,040 Ser. C, 5 1/4s, 8/1/41 A1 4,500,000 4,803,975 Ser. A, AMBAC, zero %, 8/1/47 Aa2 20,000,000 2,782,400 Ser. A, NATL, zero %, 8/1/43 Aa2 8,000,000 1,405,680 Ser. A, zero %, 8/1/31 A1 8,500,000 3,114,825 Ser. A, zero %, 8/1/30 A1 8,500,000 3,323,330 Texas (0.8%) U. of Houston Rev. Bonds, Ser. A, 5s, 2/15/31 Aa2 8,050,000 9,273,761 Virgin Islands (0.7%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 3,000,000 3,329,160 Ser. A-1, 5s, 10/1/39 Baa2 3,325,000 3,408,757 Ser. A, 5s, 10/1/25 Baa2 2,000,000 2,152,011 TOTAL INVESTMENTS Total investments (cost $1,128,335,068) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $1,233,830,373. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. † Non-income-producing security. 27 The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 17.8% Utilities 14.8 Health care 11.3 State government 11.2 Land 11.1 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $1,218,868,046 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 28 Statement of assets and liabilities 5/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,128,335,068) $1,218,868,046 Cash 2,628 Interest and other receivables 17,277,213 Receivable for shares of the fund sold 3,105,183 Receivable for investments sold 270,000 Total assets LIABILITIES Distributions payable to shareholders 1,056,525 Payable for investments purchased 1,546,811 Payable for shares of the fund repurchased 1,693,086 Payable for compensation of Manager (Note 2) 463,272 Payable for investor servicing fees (Note 2) 96,005 Payable for custodian fees (Note 2) 3,555 Payable for Trustee compensation and expenses (Note 2) 277,832 Payable for administrative services (Note 2) 5,126 Payable for distribution fees (Note 2) 475,836 Other accrued expenses 74,649 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,149,528,478 Undistributed net investment income (Note 1) 1,712,108 Accumulated net realized loss on investments (Note 1) (7,943,191) Net unrealized appreciation of investments 90,532,978 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,147,694,126 divided by 129,022,920 shares) $8.90 Offering price per class A share (100/96.00 of $8.90)* $9.27 Net asset value and offering price per class B share ($13,448,339 divided by 1,514,718 shares)** $8.88 Net asset value and offering price per class C share ($58,458,861 divided by 6,574,301 shares)** $8.89 Net asset value and redemption price per class M share ($1,528,138 divided by 171,682 shares) $8.90 Offering price per class M share (100/96.75 of $8.90)† $9.20 Net asset value, offering price and redemption price per class Y share ($12,700,909 divided by 1,427,648 shares) $8.90 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 29 Statement of operations Six months ended 5/31/12 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) 2,665,906 Investor servicing fees (Note 2) 290,938 Custodian fees (Note 2) 6,971 Trustee compensation and expenses (Note 2) 53,308 Administrative services (Note 2) 20,413 Distribution fees — Class A (Note 2) 1,230,755 Distribution fees — Class B (Note 2) 56,069 Distribution fees — Class C (Note 2) 263,016 Distribution fees — Class M (Note 2) 3,727 Other 126,235 Total expenses Expense reduction (Note 2) (3,165) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,214,043 Net unrealized appreciation of investments during the period 43,570,361 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 5/31/12* Year ended 11/30/11 Operations: Net investment income $23,429,434 $47,116,598 Net realized gain on investments 4,214,043 136,762 Net unrealized appreciation of investments 43,570,361 10,227,938 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A — (38,950) Class B — (549) Class C — (1,675) Class M — (59) Class Y — (196) From tax-exempt net investment income Class A (21,753,613) (44,464,950) Class B (214,713) (467,647) Class C (813,586) (1,561,356) Class M (26,863) (57,835) Class Y (224,067) (310,464) Increase in capital from settlement payments (Note 5) — 1,115 Increase (decrease) from capital share transactions (Note 4) 34,034,533 (35,092,175) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,151,614,844 1,176,128,287 End of period (including undistributed net investment income of $1,712,108 and $1,315,516, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) on investments operations income on investments distributions fees reimbursements end of period value (%) a (in thousands) netassets (%) b netassets (%) turnover (%) Class A May 31, 2012 ** .17 .36 (.17) — — — 6.25 * .37 * 1.98 * 7 * November 30, 2011 .35 .10 (.35) — — — c,d .75 4.25 6 November 30, 2010 .36 .08 (.36) — — d — .75 e 4.18 e 6 November 30, 2009 .35 .77 (.36) — — d — .80 e 4.35 e 18 November 30, 2008 .36 (.93) (.36) — d — d — .80 4.31 31 November 30, 2007 .36 (.19) (.36) (.01) — d — .80 4.23 18 Class B May 31, 2012 ** .15 .35 (.14) — — — 5.94 * .69 * 1.66 * 7 * November 30, 2011 .30 .09 (.30) — — — c,d 1.38 3.63 6 November 30, 2010 .30 .08 (.30) — — d — 1.38 e 3.57 e 6 November 30, 2009 .30 .76 (.30) — — d — 1.44 e 3.74 e 18 November 30, 2008 .30 (.92) (.31) — d — d — 1.44 3.66 31 November 30, 2007 .31 (.19) (.31) (.01) — d — 1.44 3.60 18 Class C May 31, 2012 ** .14 .35 (.14) — — — 5.73 * .76 * 1.58 * 7 * November 30, 2011 .29 .10 (.29) — — — c,d 1.53 3.47 6 November 30, 2010 .29 .08 (.29) — — d — 1.53 e 3.39 e 6 November 30, 2009 .28 .77 (.29) — — d — 1.59 e 3.55 e 18 November 30, 2008 .29 (.92) (.30) — d — d — 1.59 3.52 31 November 30, 2007 .29 (.18) (.30) (.01) — d — 1.59 3.43 18 Class M May 31, 2012 ** .16 .36 (.16) — — — 6.11 * .51 * 1.84 * 7 * November 30, 2011 .33 .09 (.33) — — — c,d 1.03 3.97 6 November 30, 2010 .33 .08 (.33) — — d — 1.03 e 3.91 e 6 November 30, 2009 .32 .78 (.33) — — d — 1.09 e 4.06 e 18 November 30, 2008 .33 (.93) (.34) — d — d — 1.09 4.01 31 November 30, 2007 .34 (.19) (.34) (.01) — d — 1.09 3.94 18 Class Y May 31, 2012 ** .18 .36 (.18) — — — 6.37 * .26 * 2.08 * 7 * November 30, 2011 .37 .09 (.37) — — — c,d .53 4.45 6 November 30, 2010 .37 .10 (.38) — — d — .53 e 4.38 e 6 November 30, 2009 .36 .77 (.37) — — d — .59 e 4.49 e 18 November 30, 2008† .34 (.90) (.35) — — d — (6.82) * .54 * 4.37 * 31 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 33 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period January 2, 2008 (commencement of operations) to November 30, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 5). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets November 30, 2010 <0.01% November 30, 2009 0.02 The accompanying notes are an integral part of these financial statements. 34 Notes to financial statements 5/31/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from December 1, 2011 through May 31, 2012. Putnam New York Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a level of current income exempt from federal income tax and New York State and City personal income taxes as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax and New York State and City personal income taxes (but that may be subject to federal alternative minimum tax (AMT)), are investment grade in quality, and have intermediate- to long-term maturities (three years or longer). The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over 35 a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million ($325 million prior to June 29, 2012) unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% (0.13% prior to June 29, 2012) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At November 30, 2011, the fund had a capital loss carryover of $9,356,479 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $26,847 $— $26,847 November 30, 2014 7,807,550 — 7,807,550 November 30, 2016 1,012,732 — 1,012,732 November 30, 2017 509,350 — 509,350 November 30, 2019 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,129,435,376, resulting in gross unrealized appreciation and depreciation of $96,143,117 and $6,710,447, respectively, or net unrealized appreciation of $89,432,670. 36 Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion and 0.355% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $3,165 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $922, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 37 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $91,972 and $77 from the sale of classA and classM shares, respectively, and received $6,795 and $272 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $123,038,395 and $78,866,930, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/12 Year ended 11/30/11 ClassA Shares Amount Shares Amount Shares sold 8,302,549 $73,023,098 9,798,283 $82,142,578 Shares issued in connection with reinvestment of distributions 1,771,996 15,613,700 3,770,180 31,444,220 10,074,545 88,636,798 13,568,463 113,586,798 Shares repurchased (7,756,649) (68,067,872) (17,747,975) (146,743,288) Net increase (decrease) Six months ended 5/31/12 Year ended 11/30/11 ClassB Shares Amount Shares Amount Shares sold 214,649 $1,882,252 319,505 $2,676,387 Shares issued in connection with reinvestment of distributions 17,437 153,333 40,325 335,324 232,086 2,035,585 359,830 3,011,711 Shares repurchased (191,103) (1,676,593) (795,185) (6,559,248) Net increase (decrease) 38 Six months ended 5/31/12 Year ended 11/30/11 ClassC Shares Amount Shares Amount Shares sold 1,258,642 $11,083,324 1,091,249 $9,129,537 Shares issued in connection with reinvestment of distributions 72,869 641,855 144,193 1,202,093 1,331,511 11,725,179 1,235,442 10,331,630 Shares repurchased (284,536) (2,499,521) (1,343,094) (11,136,723) Net increase (decrease) Six months ended 5/31/12 Year ended 11/30/11 ClassM Shares Amount Shares Amount Shares sold 3,193 $28,227 11,769 $97,651 Shares issued in connection with reinvestment of distributions 1,782 15,709 3,989 33,282 4,975 43,936 15,758 130,933 Shares repurchased (1,280) (11,276) (48,212) (397,597) Net increase (decrease) Six months ended 5/31/12 Year ended 11/30/11 ClassY Shares Amount Shares Amount Shares sold 597,374 $5,245,425 738,450 $6,107,015 Shares issued in connection with reinvestment of distributions 15,471 136,436 20,320 170,141 612,845 5,381,861 758,770 6,277,156 Shares repurchased (173,907) (1,533,564) (434,432) (3,593,547) Net increase Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $1,103 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $12 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may be affected by economic and political developments in the state of New York. 39 Note 7: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 40 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 41 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 43 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 44 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Elizabeth T. Kennan Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Marketing Services Judith Cohen Putnam Retail Management Jonathan S. Horwitz Vice President, Clerk, and One Post Office Square Executive Vice President, Assistant Treasurer Boston, MA 02109 Principal Executive Officer, and Compliance Liaison Michael Higgins Custodian Vice President and Treasurer State Street Bank Steven D. Krichmar and Trust Company Vice President and Nancy E. Florek Principal Financial Officer Vice President, Assistant Clerk, Legal Counsel Assistant Treasurer, and Ropes & Gray LLP Janet C. Smith Proxy Manager Vice President, Assistant Trustees Treasurer, and Principal Susan G. Malloy Jameson A. Baxter, Chair Accounting Officer Vice President and Ravi Akhoury Assistant Treasurer Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer John A. Hill This report is for the information of shareholders of Putnam New York Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam New York Tax Exempt Income Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 27, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 27, 2012
